                      Case 4:20-cv-03078-KAW Document 9 Filed 05/05/20 Page 1 of 2
                                                                                               ATTYOPEN,TRANSFERRED
                                  United States District Court
                           Eastern District of Wisconsin (Milwaukee)
                        CIVIL DOCKET FOR CASE #: 2:20−cv−00593−LA

Gens v. Zoom Video Communications Inc                                       Date Filed: 04/12/2020
Assigned to: Judge Lynn Adelman                                             Jury Demand: Plaintiff
Demand: $5,000,000                                                          Nature of Suit: 190 Contract: Other
Cause: 28:1332 Diversity−Other Contract                                     Jurisdiction: Diversity

Plaintiff
Timothy Gens                                                represented by Timothy H Gens
                                                                           The Technology Law Group
                                                                           774 Mays Blvd − Ste10−506
                                                                           Incline Village, NV 89451
                                                                           650−380−2060
                                                                           Email: thg@tlawgroup.com
                                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Zoom Video Communications Inc                               represented by Beth J Kushner
                                                                           von Briesen & Roper SC
                                                                           411 E Wisconsin Ave − Ste 1000
                                                                           Milwaukee, WI 53202
                                                                           414−287−1373
                                                                           Fax: 414−276−1122
                                                                           Email: bkushner@vonbriesen.com
                                                                           ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text

 04/12/2020    Ï1    COMPLAINT with Jury Demand; against Timothy Gens by Timothy Gens. ( Filing Fee PAID $400
                     receipt number AWIEDC−3419988)(Gens, Timothy) (Additional attachment(s) added on 4/13/2020:
                     # 1 Civil Cover Sheet) (ds).

 04/13/2020    Ï2    REQUEST for Issuance of Summons by Timothy Gens (Gens, Timothy)

 04/13/2020      Ï   NOTICE Regarding assignment of this matter to Judge Lynn Adelman ;Consent/refusal forms for
                     Magistrate Judge Duffin to be filed within 21 days;the consent/refusal form is available on our
                     website ;pursuant to Civil Local Rule 7.1 a disclosure statement is to be filed upon the first filing of
                     any paper and should be filed now if not already filed. (ds)

 04/13/2020      Ï   Case Opening Modification(s); The following modification(s) have been made to your case entry:
                     One or more party names have been modified (Do Not Add Addresses)− please remember to follow
                     the Party Name Guidelines found on our website. ; Please refer to the attorney case opening
                     instructions, the summons instructions and the party name guidelines found in the user manual for
                     further guidance (bx)
                   Case 4:20-cv-03078-KAW Document 9 Filed 05/05/20 Page 2 of 2
04/13/2020   Ï    Summons Issued as to Zoom Video Communications Inc. (bx)

04/13/2020   Ï3   WAIVER OF SERVICE Returned Executed by All Defendants. (Gens, Timothy)

04/15/2020   Ï4   Magistrate Judge Jurisdiction Form filed by Timothy Gens. (NOTICE: Pursuant to Fed.R.Civ.P. 73
                  this document is not viewable by the judge.) (Gens, Timothy)

04/29/2020   Ï5   NOTICE of Appearance by Beth J Kushner on behalf of Zoom Video Communications Inc.
                  Attorney(s) appearing: Beth J. Kushner (Kushner, Beth)

04/29/2020   Ï6   DISCLOSURE Statement by Zoom Video Communications Inc. (Kushner, Beth)

04/29/2020   Ï7   STIPULATION for Transfer of Venue by Zoom Video Communications Inc. (Attachments: # 1 Text
                  of Proposed Order)(Kushner, Beth)

05/01/2020   Ï8   Order for Transfer of Venue to US District Court for the Northern District of California, San Jose
                  Division signed by Judge Lynn Adelman on 5/1/20. (cc: all counsel)(jad)
